DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:  claim 1, line 1, “A method capable of being performed” is not a positive limitation. Please amend the claim by replacing such limitation by a positively recited limitation  such as “ A method performed”.  
Claim 1,  lines 9-10, shouldn’t “a number of CEFs” be replaced by “the at least one CEF” for consistency with antecedent in lines 7-8?
Claim 9, line 3, please insert “(MIMO)” after  “output” as the term is used subsequently in the claim(s).  Claim 9,  lines 7-8, shouldn’t “a number of CEFs” be replaced by “the at least one CEF” for consistency with antecedent in line 6?
Any claim whose base claim is objected is likewise objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the channel estimation signal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
As per claim 9, with respect to "the channel estimation signal", lines 9-10, see claim 1.
Any claim whose base claim is rejected is likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderovich US Patent No. 10,211,893 B2 in view of Seok US Patent Application Publication No. US 20170111143 A1.
As per claim 1, Sanderovich teaches a method  performed by a wireless transmit receive unit for transmitting information for channel estimation for more than one channel for Multi-Input Multi-Output (MIMO) communications in a wireless network (note at least fig. 4A, fig. 5 and fig 7), the method comprising: determining first and second sets of complex numbers respectively comprising first and second channel estimation signals respectively associated with first and second channels (note at least col. 11, lines 51-53, and 55-59, fig. 4A, fig. 5 and fig. 7); As further shown in at least fig. 7, a first stream 702 and 704 are determined for MIMO transmission (frame); the MIMO transmission (frame) for the streams  is generated  note at least 11, lines 51-62, as shown further in fig. 7, the MIMO transmission (frame) includes a channel estimation field (CES)  for each stream. The MIMO  frame includes two streams (702) and (704) and each stream 702 and 704 includes 1 CES. Hence, the number of CES in each stream is less than the number of streams. As further shown in at least fig. 7, the MIMO transmission  comprising  the CES in each stream is transmitted at the same time via transmitting antennas 722 and 724. However, it fails to teach  the number of CESs for each stream is based on a matrix associated  with the number of CESs. Seok teaches the number of CESs for each stream is based on a matrix associated  with the number of CESs see at least para. [0050]. Therefore,  it would have been obvious to one skill in the art to incorporate such a teaching in Sanderovich in order to increase channel estimation performance as taught by  Seok (see para. [0050]).
As per claim 2, note fig. 7 that shows one stream  704 that includes a complex conjugate of the other stream which is by definition a complex number in each of the streams. See col. 11.lines 46-48.
As per claim 3 the second set of complex numbers are complex conjugates of the first see fig. 7.
 As per claim 4, transmitting a physical layer (PHY)1 frame(see fig. 4A, fig. 5 and fig. 7, col. 15, lines 47-48)  including information indicating the first and second sets of complex numbers (see at least fig. 4A, fig. 5 and fig. 7), wherein the second set of complex numbers are complex conjugates of the first set of complex numbers ( note at least col. 11, lines 51-53, and 55-59, fig. 4A, fig. 5 and fig. 7).
As per claim 7, the number of CEF in each stream is 1  the number of streams is 2 (702 and 704). Hence, the number of CEF in each stream is which is ½ of the number of streams.
 As per claim 8,  each is transmitted on respective antenna (see at least fig. 7).
As per claim 9, see claim 1. In addition, the transmit receive unit is shown in at least fig. 7 and is implemented by a processor see at least col. 14, lines 62-66 and col. 15, lines 11-14.
As per claim 10, see claim 2.
 As per claim 11, see claim 3.
 As per claim 12, see claim 4.
 As per claim 15, see claim 7.
 As per claim 16, see claim 8.
Allowable Subject Matter
Claims 5, 6,13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. Applicant argues that “Sanderovich is silent with respect to the number of CEFs in the channel estimation signal for each space-time stream in the MIMO transmission being less than the number of space-time streams of the MIMO transmission”. Examiner disagrees.  At least fig. 7 of Sanderovich, teaches such limitation as indicated in the above rejection. Fig. 7 shows two streams 702 and 704 being transmitted to a receiver.  Each stream has a CES. Therefore, the number of CES in each stream is less than the number of streams. Applicant’s arguments of “ Sanderovich discloses generating a MIMO channel estimate by applying an inverse matrix (Sanderovich, col. 13, lines 38-43). But, Sanderovich does not disclose that a number of CEFs for each space-time stream in the MIMO transmission is based on its inverse matrix” with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The IEEE  802.11ad Standard referenced to at col. 10, lines 29-30 of the applied reference teaches the frame of fig. 4A of that reference as a PHY frame. See at least fig. 21-9 of the Standard.